Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments in response filed, see pp 10-13, filed on 6/7/2022, with respective to rejections under 35 U.S.C 103 are persuasive.  Accordingly, the rejection has been withdrawn and the prior art of records do not teach or suggest independent claims filed on 6/7/2022.  

Claims 1-8 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN C. TANG
Primary Examiner
Art Unit 2447


/Karen C Tang/
Primary Examiner, Art Unit 2447